Title: John Payne Todd to C. H. Carter, 27 May 1834
From: Todd, John Payne
To: Carter, C. H.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                May 27 1834.
                            
                        
                        Mr Madison being too much indisposed to use his own pen desires me to inform you he has duly received your
                            letter of the 21st. May accompanied by copied letters from him to Genl. Lee.
                        He thanks you for the kind sentiments expressed, and begs you to be assured of his cordial good wishes.
                            Permit me Dr. Sir at the same time to offer you my esteem & respect. Your Obt St.
                        
                        
                            
                                J. P. Todd
                            
                        
                    